DETAILED ACTION
Response to Amendment
1.	This Action is in response to the Examiner’s Amendment attached hereto.  Claims 1-6, 9-14, 16, 20, 22, 26, 27 and 28 are still pending in the present application. 

EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an e-mail received from John Garrity, Attorney of Record, on 2/9/2021.

3.	The application has been amended as follows:
IN THE CLAIMS
1.  	(Currently Amended) A method comprising:
determining whether a base station is to operate in a first, second or third mode of operation, wherein said first mode of operation is associated with a long active state of the base station, said second mode of operation is associated with a short active state and a short dormancy state of the base station and said third mode of operation is associated with a long dormancy state of the base station;
type of reference signal are sent, said second mode of operation comprises a second level of activity that is lower than said first level of activity in which at least one type of the reference signal is sent, and said third mode of operation comprises a third level of activity that is lower than said second level of activity, wherein said data is included in communication of traffic with a user equipment when in said first mode of operation, the user equipment performs data transmission only when the base station is in the long active state, and said at least one type of reference signal comprises a synchronization signal for the user equipment when in said first mode of operation, including one or more of a primary synchronization signal (PSS) used for synchronization with a primary cell (P-cell) or a secondary synchronization signal (SSS) used for synchronization with a secondary cell (S-cell);
applying a first reference signal transmission regime from the base station to the user equipment during the short dormancy state in which a plurality of said at least one type of reference signal are sent less often than when operating at the first level of activity, with no further data transmission being made, the P-cell or S-cell that includes the base station and to maintain a connection of the user equipment with the base station within the P-cell or S-cell, there is no data transmission by the user equipment with the base station, but the user equipment performs one or more measurements of the at least one type of reference signal and reports the one or more measurements; and 
applying a second reference signal transmission regime in which no data nor reference signals are sent from the base station, when in said third mode of operation.
9.	(Currently Amended) A base station comprising
at least one processor;
and at least one memory including computer program code;
the at least one memory and the computer program code configured to, with the at least one processor, cause the base station at least to:
determine whether to operate the base station in a first, second or third mode of operation, wherein said first mode of operation is associated with a long active state of the base station, said second mode of operation is associated with a short active state and a short dormancy state of the base station, and said third mode of operation is associated with a long dormancy state of the base station, wherein said first mode of operation comprises a first level of activity in which data and at least one type of reference signal are sent, said second mode of operation comprises a second level of activity that is lower than said first level of activity in which at least one type of the reference signal is sent, and said third mode of operation comprises a third level of activity that is lower than said second level of activity, and wherein said data is included in communication of traffic with a user equipment when in said first mode of operation, the user equipment performs data transmission only when the base station is in the long active state, and said at least one type of reference signal comprises a synchronization signal for the user equipment when in said first mode of operation, including one or more of a primary synchronization signal (PSS) used for synchronization with a primary cell (P-cell) or a secondary synchronization signal (SSS) used for synchronization with a secondary cell (S-cell);
apply a first reference signal transmission regime from the base station to the user equipment during the short dormancy state in which a plurality of said at least one type of reference signal are sent less often than when operating at the first level of activity, with no further data transmission being made, when in said second mode of operation, wherein when the user equipment has synchronized with the P-cell or S-cell that includes the base station, and the base station is in the short dormancy state, to maintain a connection of the user equipment with the base station within the P-cell or S-cell, there is no data transmission by the user equipment with the base station, but the user equipment performs one or more measurements of the at least one type of reference signal and reports the one or more measurements;

16.	(Currently Amended) A method comprising:
receiving, at a user equipment, information regarding a level of activity of a base station, wherein said information comprises information regarding one of: a long dormancy state; a short dormancy state; and a long active state of said base station in which data and at least one type of reference signal are sent; and
configuring a radio resource control, RRC mode of said user equipment RRC mode comprises a first RRC mode being a RRC connected mode or a second RRC mode being a RRC idle mode, wherein said first RRC mode is associated with the long active state of the base station and the short dormancy state of the base station, said second RRC mode is associated with the long dormancy state of the base station, and wherein said data is included in communication of traffic with the user equipment such that the user equipment performs data transmission only when the base station is in the long active state, and said at least one type of reference signal comprises a synchronization signal for the user equipment when the base station is in the long active state, including one or more of a primary synchronization signal (PSS) used for synchronization with a primary cell (P-cell) or a secondary synchronization signal (SSS) used for synchronization with a secondary cell (S-cell); 
wherein said first RRC mode comprises a first level of activity and said first RRC mode is configured when said state of said base station is either of said short dormancy state or said long active state, and said second RRC mode comprises a second level of activity that is lower than said first level of activity and said second RRC mode is configured when said state of said base station is said long dormancy state, wherein in said first RRC mode when said state of said base station is said short dormancy state, no further data transmission is received from said base station, wherein in said second RRC mode, no data transmission nor reference signal transmission is received from said base station, and wherein when the user equipment has synchronized with the P-cell or S-cell that includes the base station, and to maintain a connection of the user equipment with the base station within the P-cell or S-cell, there is no data transmission by the user equipment with the base station, at least one type of reference signal
22.	(Currently Amended) A user equipment comprising
at least one processor;
and at least one memory including computer program code;
the at least one memory and the computer program code configured to, with the at least one processor, cause the user equipment at least to:
receive information regarding a level of activity of a base station, wherein said information comprises information regarding one of: a long dormancy state; a short dormancy state; and n long active state of said base station in which data and at least one type of reference signal are sent; and
configure a radio resource control, RRC mode of said user equipment RRC mode comprises a first RRC mode being a RRC connected mode or a second RRC mode being a RRC idle mode, wherein said first RRC mode is associated with the long active state of the base station and the short dormancy state of the base station, said second RRC mode is associated with the long dormancy state of the base station, and wherein said data is included in communication of traffic with the user equipment such that the user equipment performs data transmission only when the base station is in the long active state, and said at least one type of reference signal comprises a synchronization signal for the user equipment when the base station is in the long active state, including one or more of a primary synchronization signal (PSS) used for synchronization with a primary cell (P-cell) or a secondary synchronization signal (SSS) used for synchronization with a secondary cell (S-cell); 
wherein said first RRC mode comprises a first level of activity and said first RRC mode is configured by said user equipment when said state of said base station is either of said short dormancy state or said long active state, and said second RRC mode comprises a second level of activity that is lower than said first level of activity and said second RRC mode is configured by said user equipment when said state of said base station is said long dormancy state, wherein in said first RRC mode when said state of said base station is said short dormancy state, no further data transmission is received from said base station, wherein in said second RRC mode, no data transmission nor reference signal transmission is received from said base station, and wherein when the user equipment has synchronized with the P-cell or S-cell that includes the base station, and to maintain a connection of the user equipment with the base station within the P-cell or S-cell, there is no data transmission by the user equipment with the base station, at least one type of reference signal
27.	(Currently Amended) A computer program embodied in a non-transitory computer-readable medium comprising computer executable instructions which, when run on one or more processors, perform the method comprising:
receiving, at a user equipment, information regarding a level of activity of a base station, wherein said information comprises information regarding one of: a long dormancy state; a short dormancy state; and a long active state of said base station in which data and at least one type of reference signal are sent; and
configuring a radio resource control, RRC mode of said user equipment RRC mode comprises a first RRC mode being a RRC connected mode or a second RRC mode being a RRC idle mode, wherein said first RRC mode is associated with the long active state of the base station and the short dormancy state of the base station, said second RRC mode is associated with the long dormancy state of the base station, and wherein said data is included in communication of traffic with the user equipment such that the user equipment performs data transmission only when the base station is in the long active state, and said at least one type of reference signal comprises a synchronization signal for the user equipment when the base station is in the long active state, including one or more of a primary synchronization signal (PSS) used for synchronization with a primary cell (P-cell) or a secondary synchronization signal (SSS) used for synchronization with a secondary cell (S-cell); 
wherein said first RRC comprises mode a first level of activity and said first RRC mode is configured when said state of said base station is either of said short dormancy state or said long active state, and said second RRC mode comprises a second level of activity that is lower than said first level of activity and said second RRC mode is configured by said user equipment when said state of said base station is said long dormancy state, wherein in said first RRC mode when said state of said base station is said short dormancy state, no further data transmission is received from said base station, wherein in said second RRC mode, no data transmission nor reference signal transmission is received from said base station, and wherein when the user equipment has synchronized with the P-cell or S-cell that includes the base station, and to maintain a connection of the user equipment with the base station within the P-cell or S-cell, there is no data transmission by the user equipment with the base station, at least one type of reference signal
28. (Currently Amended) The method of claim 27, wherein the determining whether the base station is to operate in the first, the second or the third mode of operation is in response to triggering information received from the user equipment.

Allowable Subject Matter
4.	Claims 1-6, 9-14, 16, 20, 22, 26, 27 and 28 are allowed.

Statement of Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance:

Claims 1-6, 9-14, 16, 20, 22, 26, 27 and 28 are allowed in view of the Examiner’s amendment made above. 
 	
With respect to the allowed claims 1, 9, 16, 22 and 27:
Doppler, et al (US PG Publication 2011/0128865), hereafter Doppler, teaches a method and apparatus for power saving operations in wireless network elements.

However, Doppler and Beale, whether taken alone or combination, do not teach or suggest the following novel features:
A method as claimed in claim 1, comprising:
wherein said first mode of operation comprises a first level of activity in which data and at least one type of reference signal are sent, said second mode of operation comprises a second level of activity that is lower than said first level of activity in which at least one type of the reference signal is sent, and said third mode of operation comprises a third level of activity that is lower than said second level of activity, wherein said data is included in communication of traffic with a user equipment when in said first mode of operation, the user equipment performs data transmission only when the base station is in the long active state, and said at least one type of reference signal comprises a synchronization signal for the user equipment when in said first mode of operation, including one or more of a primary synchronization signal (PSS) used for synchronization with a primary cell (P-cell) or a secondary synchronization signal (SSS) used for synchronization with a secondary cell (S-cell);
applying a first reference signal transmission regime from the base station to the user equipment during the short dormancy state in which a plurality of said at least one type of reference signal are sent less often than when operating at the first level of activity, with no further data transmission being 
applying a second reference signal transmission regime in which no data nor reference signals are sent from the base station, when in said third mode of operation, in combination with the other recited limitations of the claim
A base station as claimed in claim 9, including a processor that causes the base station at least to:
determine whether to operate the base station in a first, second or third mode of operation, wherein said first mode of operation is associated with 
apply a first reference signal transmission regime from the base station to the user equipment during the short dormancy state in which a plurality of said at least one type of reference signal are sent less often than when operating at the first level of activity, with no further data transmission being made, when in said second mode of operation, wherein when the user equipment has synchronized with the P-cell or S-cell that includes the base station, and the base station is in the short dormancy state, to maintain a connection of the user equipment with the base station within the P-cell or S-cell, there is no data transmission by the user equipment with the base station, but the user equipment performs one or more measurements of the at least one type of reference signal and reports the one or more measurements; and

A method as claimed in claim 16, comprising:
configuring a radio resource control, RRC mode of said user equipment with said base station in dependence on said information, wherein said RRC mode comprises a first RRC mode being a RRC connected mode or a second RRC mode being a RRC idle mode, wherein said first RRC mode is associated with the long active state of the base station and the short dormancy state of the base station, said second RRC mode is associated with the long dormancy state of the base station, and wherein said data is included in communication of traffic with the user equipment such that the user equipment performs data transmission only when the base station is in the long active state, and said at least one type of reference signal comprises a synchronization signal for the user equipment when the base station is in the long active state, including one or more of a primary synchronization signal (PSS) used for synchronization with a primary cell (P-cell) or a secondary synchronization signal (SSS) used for synchronization with a secondary cell (S-cell); and
said first RRC mode comprising a first level of activity and said first RRC mode is configured when said state of said base station is either of said short dormancy state or said long active state, and said second RRC mode comprises a second level of activity that is lower than said first level of activity and said second RRC mode is configured when said state of said base 
A user equipment as claimed in claim 22, including a processor that causes the user equipment at least to:
configure a radio resource control, RRC mode of said user equipment with said base station in dependence on said information, wherein said RRC mode comprises a first RRC mode being a RRC connected mode or a second RRC mode being a RRC idle mode, wherein said first RRC mode is associated with 
wherein said first RRC mode comprises a first level of activity and said first RRC mode is configured by said user equipment when said state of said base station is either of said short dormancy state or said long active state, and said second RRC mode comprises a second level of activity that is lower than said first level of activity and said second RRC mode is configured by said user equipment when said state of said base station is said long dormancy state, wherein in said first RRC mode when said state of said base station is said short dormancy state, no further data transmission is received from said base station, wherein in said second RRC mode, no data transmission nor reference signal transmission is received from said base station, and wherein when the user equipment has synchronized with the P-cell or S-cell that includes the base station, and the base station is in the short dormancy state, to maintain a connection of the user equipment with the base station within the P-cell or S-cell, there is no data transmission by the user equipment with the base station, but the user equipment performs one or more measurements of the at least one type of reference signal and reports the one 
A computer program embodied in a non-transitory computer-readable medium as claimed in claim 27, comprising computer executable instructions which, when run on one or more processors, perform the method comprising:
configuring a radio resource control, RRC mode of said user equipment with said base station in dependence on said information, wherein said RRC mode comprises a first RRC mode being a RRC connected mode or a second RRC mode being a RRC idle mode, wherein said first RRC mode is associated with the long active state of the base station and the short dormancy state of the base station, said second RRC mode is associated with the long dormancy state of the base station, and wherein said data is included in communication of traffic with the user equipment such that the user equipment performs data transmission only when the base station is in the long active state, and said at least one type of reference signal comprises a synchronization signal for the user equipment when the base station is in the long active state, including one or more of a primary synchronization signal (PSS) used for synchronization with a primary cell (P-cell) or a secondary synchronization signal (SSS) used for synchronization with a secondary cell (S-cell); 
wherein said first RRC comprises mode a first level of activity and said first RRC mode is configured when said state of said base station is either of said short dormancy state or said long active state, and said second RRC  and said second RRC mode is configured by said user equipment when said state of said base station is said long dormancy state, wherein in said first RRC mode when said state of said base station is said short dormancy state, no further data transmission is received from said base station, wherein in said second RRC mode, no data transmission nor reference signal transmission is received from said base station, and wherein when the user equipment has synchronized with the P-cell or S-cell that includes the base station, and the base station is in the short dormancy state, to maintain a connection of the user equipment with the base station within the P-cell or S-cell, there is no data transmission by the user equipment with the base station, but the user equipment performs one or more measurements of the at least one type of reference signal and reports the one or more measurements, in combination with the other recited limitations of the claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/FRANK E DONADO/
Examiner, Art Unit 2641


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641